Citation Nr: 0705757	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $40,198.53.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from April 1966 to November 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2002 decision by the Committee on Waivers 
and Compromises (COWC) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The veteran 
repeatedly requested to appear at a hearing at the RO, but 
the evidence of record indicates he was incarcerated in 
August 2001 and thus was unable to testify at a personal 
hearing at the RO.  He also requested to testify at a hearing 
at the Board in Washington, D.C., and was scheduled for a 
hearing in March 2004 before a Veterans Law Judge, but his 
hearing was cancelled.  In July 2006, he sent in another VA 
Form 9 on which he indicated that he wanted to appear at a 
personal hearing at the Board in Washington.  However, based 
upon a December 2006 letter from the veteran which was 
forwarded the Board, the veteran is still incarcerated.  Any 
attempt to schedule a personal hearing at this time would be 
futile since he would be unable to report.  The Board is of 
the opinion, therefore, that all due process requirements 
have been met regarding the veteran's request for a hearing.

In January 2005, the case was remanded for additional 
evidentiary development.  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  In April 1998, the Board issued a decision in which it 
granted service connection for post-traumatic stress disorder 
(PTSD); the RO implemented the Board's grant by issuing a 
rating decision in July 1998 which awarded a 50 percent 
evaluation, effective from January 9, 1990, and a 100 percent 
evaluation, effective from February 4, 1992.

2.  The veteran was provided a retroactive compensation check 
in the amount of $151,845.00; he placed $28,000 in a savings 
account and purchased a $125,000 Certificate of Deposit (CD).

3.  The veteran was incarcerated from December 12, 1984, to 
May 26, 1988, (at which time he was released on mandatory 
supervision); on January 3, 1995, he was returned to prison 
for a violation of the terms of his mandatory supervision (he 
was released on November 13, 1996); and on July 26, 2001, he 
was incarcerated for 10 years.   The offenses of which he was 
conficted were all felonies.

4.  The charged indebtedness in the amount of $40,198.53 was 
validly created.

5.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran.

6.  The veteran was at fault in the creation of the 
overpayment.

7.  Recovery of the overpayment would not result in undue 
financial hardship (i.e., would not deprive the veteran of 
the basic necessities of life).

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.



CONCLUSIONS OF LAW

1.  The creation of an overpayment of VA compensation 
benefits in the amount of $40,198.53 was proper.  38 C.F.R. 
§ 3.750 (2006).

2.  Waiver of recovery of the overpayment of VA compensation 
benefits, in the amount of $40,198.53, is not warranted.  
38 U.S.C.A. § 5302 (West 2002 & 2006); 38 C.F.R. §§ 1.963, 
1.965 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA provisions are not applicable to claims such as the 
one decided here.  See Barger v. Principi, 16 Vet. App. 132 
(2002), in which the U.S. Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims.

Notwithstanding the inapplicability of the VCAA, general due 
process considerations have been adhered to by the RO.  See 
38 C.F.R. § 3.103 (2006).  The RO has explained to the 
veteran the bases for the denial of the claim, and afforded 
him the opportunity to present information and evidence in 
support of the claim.

II.  Applicable laws and regulations

The Court has held that, before adjudication of a waiver 
application, the lawfulness of a debt must first be 
determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 35 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of the debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  
VAOPGCPREC 6-98.  

Once it is determined that the indebtedness was validly 
created, but before moving on to the matter of waiver of the 
charged indebtedness, if there is a finding of fraud, 
misrepresentation, or bad faith bythe debtor in the creation 
of the overpayment, then waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2006).

With respect to consideration of the waiver itself, the 
standard of "equity and good conscience" will be applied.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of the faults.  Weighing fault of the debtor against VA 
fault; (3)  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities; (4) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor; (6) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  See 
38 C.F.R. § 1.965(a) (2006).

Any person serving a period of incarceration for conviction 
of a felony committed after October 7, 1980, who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for the conviction will not be paid 
compensation or dependency and indemnity compensation (DIC) 
in excess of 10 percent beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 1114(a), 5313, 5313B (West 
2002 & Supp. 2006); 38 C.F.R. § 3.665 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



III.  Factual background and analysis

As noted in the Introduction, the Board issued a decision in 
April 1998 which granted the veteran service connection for 
PTSD.  In July 1998, the RO effected that decision by 
awarding a 50 percent disability rating effective from 
January 9, 1990, and a 100 ratingevaluation effective from 
February 4, 1992.  The veteran was told that he was to inform 
VA of any change in his status, to include incarceration, as 
this would affect his VA benefits.  He was sent a retroactive 
check in the amount of $151,845.00. The record reflects that 
he put $28,000 into his checking account and purchased a 
$125,000 Certificate of Deposit.  

As to the nature of the offenses for which the veteran has 
been incarcerated, the RO, pursuant to the Remand by the 
Board, contacted the Texas Department of Public Safety (DPS) 
and was advised that the RO's characterization of the 
offenses as felonies is correct.  See VA Form119, Report of 
Contact, dated December 19, 2005.

Also pursuant to the Board's Remand, an audit of the 
disability compensation account, dated May 18, 2006, showed 
that from March 6, 1995, to November 12, 1996, the veteran 
was paid benefits at the 100 percent disability evaluation 
rate, although during that time period he had been 
incarcerated for a felony (he had been returned to prison 
after a parole violation and was not released until November 
13, 1996).  From October 23, 2001, through December 30, 2001, 
he was also paid at the 100 percent disability rate, although 
he had again been incarcerated for a felony (he was 
incarcerated on July 26, 2001, and the record indicates that 
he is still incarcerated).  

The veteran has not challenged the creation of the 
overpayment.  In effect, he asserts that VA was at fault in 
its creation.  Therefore, he contends that he should be 
forgiven repayment of the Government's funds because it was 
VA's mistake that he received the $40,198.53.  

Throughout the pendency of this appeal, and continuing after 
the RO provided him with a Supplemental Statement of the Case 
in April 2006, the veteran has directed correspondence at the 
RO and the Board, asserting in essence that his 
incarcerations should not be considered as being for 
felonies, that he was unfairly treated by the Texas criminal 
justice system, and that the VARO and the VA Debt Management 
Center have incorrectly handled his case, to include 
miscalculating his overpayment debt.  With all due respect 
for the veteran's point of view, there is no indication that 
he has the training or competence to override the findings of 
the Texas DPS, the Texas criminal courts, or VA auditors.

A.  Fraud, misrepresentation, bad faith

The Court has held that the Board must independently address 
the matter of bad faith before addressing whether waiver 
would be appropriate under the applicable criteria of 
38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App 544 
(1994).

In this case, the veteran has made no representation that 
could be characterized as fraudulent, misrepresentation, or 
in bad faith.  Accordingly, the Board will move on to a 
discussion of the veteran's request for a waiver of the 
indebtedness.

B.  Equity and good conscience

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the Government.  "Equity and good 
conscience" involves a variety of elements.  These will be 
discussed immediately below.

1.  Fault of the debtor

As alluded to above, the veteran had been sent a retroactive 
check in the amount of $151,845.00.  During his 
incarceration, despite notification to VA, he continued to be 
paid at the 100 percent disability rate.  He accepted and 
negotiated these checks after his notification to VA of his 
incarceration.  Therefore, the veteran bears fault in 
continuing to accept and negotiate checks to which he knew he 
was not entitled.  


2.  Balancing of faults

There is no question that VA continued to incorrectly pay the 
veteran at the 100 percent disability evaluation rate after 
notification that he had been incarcerated.  However, the 
veteran was well aware that he was not entitled to this 
benefit rate during his incarceration.  After having 
considered the matter, the Board finds VA's fault in sending 
the veteran the wrong amount is balanced by the veteran's 
fault in continuing to negotiate checks to which he knew he 
was not entitled.

3.  Undue hardship

Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. 
§ 1.965(a) (2006).

The record indicates that the veteran is currently 
incarcerated; thus, his basic necessities are being met by 
the State.  He has no dependents.  The veteran has argued 
that collection of the indebtedness after his release from 
prison would result in an undue financial hardship.  However, 
the Board notes that the veteran had been sent a retroactive 
check in the amount of $151,845, $28,000 of which he placed 
in a checking account and $125,000 he used to purchase a 
Certificate of Deposit.  At this point, it is not shown that 
recovery of the overpayment would prevent the veteran from 
providing for life's basic necessities.

4.  Defeat the purpose

In essence, the purpose of the VA compensation system is to 
make up for impairment of a veteran's earning capacity 
resulting from service-connected disability.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for a loss 
of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(a), 4.1 (2006).

In the instant case, it appears that the veteran is currently 
incarcerated.  The overpayment which is in question here is 
indisputably over and above the amount the Government is 
obligated to compensate the veteran while is he incarcerated.  
Even if, contrary to the current indication in the record, 
the veteran has been released from incarceration at this 
writing, the recovery of his indebtedness to the Government 
by offset from his future benefits entitlement would not 
defeat the purpose of the VA compensation program, because he 
has not returned the overpaid amount of compensation, and can 
apply that to his needs.  Accordingly, repayment of the 
indebtedness would not defeat the objective for which the 
benefits were intended.

5.  Unjust enrichment

The veteran received $40,198.53 more than he was entitled 
under the law.  For him to be allowed to keep that sum merely 
because VA failed to make the appropriate adjustment of his 
payments after notification of his incarceration would 
clearly be unjust, and would amount to unjust enrichment.

6.  Changing position to one's detriment

The veteran has not contended, and the evidence does not 
show, that he relinquished any valuable right or incurred a 
legal obligation in reliance on his receipt of VA benefits.  

The list of elements contained in the regulation is not all 
inclusive.  See Ridings, supra.  The Board, however, has not 
identified any other factor which should be considered, and 
the veteran has pointed to none.  

The fact remains that the veteran was erroneously overpaid by 
VA in the amount of $40,198.53.  This amount should be, and 
can be, repaid.  Failure to make restitution would result in 
unfair gain to the veteran, because he received monetary 
benefits to which he was not entitled.  To allow him to 
profit by retaining the substantial amount which was 
erroneously paid would be a violation of the standard of 
equity and good conscience.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $40,198.53.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $40,198.53 is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


